DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 12 March 2021 fails to place the application in condition for allowance. 
Claims 1, 2, 4-6, 11-20, 22-24, 26, 32-34, 36-38, 40-46 are currently pending and under examination.

Status of Objections/Rejections
The objections of claims 1, 20, 25, 28, 34, and 39 due to informalities are herein withdrawn due to Applicant’s amendment.
The rejections of claims 2, 13, 15, 17, and 19 under 35 U.S.C. 112(b) are herein withdrawn due to Applicant’s amendment filed 12 March 2021.
The rejection of claims 1, 2, 4-6, 11-20, 22-24, 26, 32-34, 36-38, 40-42 under 35 U.S.C. 103(a) are herein maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 46, the recitation of “wherein at least one of R1, R2, and R3 is not a lower alkyl having between 1 and 3 carbon atoms” is deemed new matter as the negative limitations is not afforded support in the instant specification. Notably, claim 1, for example, positively recites options which fall within the broader group of claim 46. By invoking what the compound is not, the claims are broader than what the specification discloses, as the specification is silent as to the instant negative limitation. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 
Claims 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for what R1, R2, and R3 may specifically be as recited in instant claim 1, for example, does not reasonably provide enablement for any potential constituent group which is not a lower alkyl having between 1 and 3 carbon atoms  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The breadth of instant claim 46 encompasses a much broader constituent group that what is disclosed in the instant specification. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 7, 12-14, 17, 18, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 4,555,315) in view of En et al (US 2004/0134682 A1) OR in the alternative En in view of Barbieri.
As to claim 1, 6, 12-14, and 18, Barbieri discloses a process for electrodeposition of copper (abstract) onto printed circuit boards (col. 1 lines 38-40, Example 1) the method comprising: 
	contacting a metalizing substrate (Example 1 circuit board) ; and 
	supplying electrical current to the electrolytic deposition composition to deposit copper on the substrate (col. 6 lines 4-14); 
	wherein the aqueous electrolytic composition comprises: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 
		an accelerator (as required by instant claim 14 – col 5 line 60 constituent (b))


    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

	wherein Q has a structure corresponding to NR1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).
	Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as recited s selected 
	However, providing an alkyl having at least three atoms is prima facie obvious due to the close structural similarity between an alkyl with 1 or 2 carbon atoms, i.e. providing a homolog by the addition of a CH2 group, and thus an expectation that the compounds similar in structure will have similar properties. See MPEP 2144.09.
	En discloses a structure of a plated printed circuit board (Abstract) where the circuit board comprises a dielectric (Fig. 2 #1011) plated with a seminal conductive layer which is a copper seed layer (Fig. 2d #1008 as required by instant claim 13) and possesses a submicron via (Fig. 2 #1007).
	Barbieri in view of En:
	Barbieri fails to explicitly disclose wherein the deposition on a circuit board comprises a dielectric or semiconductor base structure, comprising a seminal conductive layer on the base structure.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the circuit board of En in the method of Barbieri because Babieri is discloses using the method to plate circuit boards and said structures of En are recognized structures of generic circuit boards and thus obvious to have plated the necessary copper layers therein.
	En in view of Barbieri:
	En fails to explicitly disclose the electroplating solution as claimed.


As to claim 17, Barbieri and En further discloses an electrolytic circuit is established comprising the metalizing substrate comprising the conductive layer on a surface of the dielectric or semiconductor, an anode, the aqueous electrolytic composition in contact with said conductive layer and said anode, and a power source having a positive terminal in electrical communication with the anode and a negative terminal in electrical communication with the conductive layer; and a current is passed through said circuit to deposit copper, wherein copper is electro deposited on the seminal conductive layer at an average current density between about 1 and about 25 amps/din2 integrated over the metalizing substrate (Barbieri col. 6 lines 3-15 and En [0035]-[0038], [0392]-[0393] among other passages).  

As to claim 43, the specific n and p values of Barbieri discloses N repeating units corresponds to A in the structural formula in col. 3 and P repeating units corresponds to B in the structural formula in col. 3, where A and B are both integers whose sum is from about 4 to 400, and a ration of A:B is at least about 1:5 - which is N:P to be 1:5 (col. 3 line 65). Thus, if assuming the minimum sum to equal 4 which has the required ratio n = 1 p = 3 the ratio of n/n+p is 0.25. Barbieri discloses any sum between 4 and 400 is appropriate so using n=3 p=l (sum = 4) ratio is “at least about 1:5 of 3:1 or 3 and n/n+p = 0.75 which falls within the instantly claimed prima facie obvious.


Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Sierakowski et al (US 2003/0111349 A1)
As to claims 2 and 11, both Barbieri and En fail to explicitly disclose the use of a polar organic solvent in the plating bath.
	Sierakowski discloses using ethylene glycol in copper plating baths in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate ([Abstract [00471]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Wang et al (US 2004/0249177 A1).
As to claims 4 and 5, both Barbieri and En fail to explicitly disclose additional repeating units of residues of at least one alkylene oxide selected from the group is listed in instant claim 5.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an alkylene oxide with EO/PO repeating units of Wang in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids (Wang [0032]).


Claims 20, 24, 32, 34, 38, 42, and 44-46are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri et al (US 4,555,315) in view of Sierakowski et al (US 2003/0111349 A1).
As to claims 20, 24, 32, and 46, Barbieri discloses a process for electrodeposition of copper (abstract) onto printed circuit boards (col. 1 lines 38-40, Example 1) the method comprising: 
	contacting a metalizing substrate (Example 1 circuit board) ; and 
	supplying electrical current to the electrolytic deposition composition to deposit copper on the substrate (col. 6 lines 4-14); 
	wherein the aqueous electrolytic composition comprises: 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 

		an accelerator (as required by instant claim 14 – col 5 line 60 constituent (b))
		a quaternized poly(epichlorohydrin) (col. 5 line 62 repeating units as required by instant claim 24)  comprising n repeating units corresponding to structure 1N and p repeating units corresponding to structure IP:

    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

	wherein Q has a structure corresponding to NR1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 
	X- is a monovalent anion (Cl in structural formula col. 3), and wherein Q is 
	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).

	Sierakowski discloses using ethylene glycol in copper plating baths in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate ([Abstract [00471] as required by instant claim 32).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate.
	Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as recited s selected from the group consisting of unsubstituted alkyl having at least three carbon atoms, hydroxyalkyl, dihydroxyalkyl, phenyl, hydroxyphenyl, dihydroxyphenyl, benzyl, hydroxyphenylmethyl and dihydroxyphenylmethyl. 
	However, providing an alkyl having at least three atoms is prima facie obvious due to the close structural similarity between an alkyl with 1 or 2 carbon atoms, i.e. providing a homolog by the addition of a CH2 group, and thus an expectation that the compounds similar in structure will have similar properties. See MPEP 2144.09.

As to claims 34, 38, and 42, Barbieri discloses A process for formulating an eleetrodeposition composition for electrodeposition of copper on a dielectric or semiconductor substrate, the process comprising (abstract note, this portion of the preamble does not further limit the formulation of the composition as instantly claimed and rather a recitation of the 
		copper ions (col. 5 lines 54); 
		an acid (col. 5 line 55); 
		a suppressor (col. 5 line 57 polyethylene glycol); 
		an accelerator (as required by instant claim 42 – col 5 line 60 constituent (b))
		a quaternized poly(epichlorohydrin) (col. 5 line 62 repeating units as required by instant claim 24)  comprising n repeating units corresponding to structure 1N and p repeating units corresponding to structure IP:

    PNG
    media_image1.png
    162
    614
    media_image1.png
    Greyscale

	wherein Q has a structure corresponding to NR1R2R3 wherein each of each of R2, R2 and R3 is independently selected from the group consisting of substituted or unsubstituted alkyl (col. 3 lines 62 methyl or ethyl)
	n is an integer between 3 and 35 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious), 
	p is an integer between 0 and 25 (col. 3 lines 63-65 which overlap the instantly claimed ranges and thus prima facie obvious); 
	X is a halo substituent (Cl in structural formula); and 

	
    PNG
    media_image2.png
    107
    100
    media_image2.png
    Greyscale
 (See structural formula col. 3).
	Barbieri and En fail to explicitly disclose the use of a polar organic solvent in the plating bath.
	Sierakowski discloses using ethylene glycol in copper plating baths in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate ([Abstract [00471] as required by instant claim 32).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used ethylene glycol of Sierakowski in the plating bath of Barbieri, as modified by En, OR En, as modified by Barbieri, in order to reduce gas formation at the anode, reduce overall applied potential, and increase copper production rate. As to the limitation of “the solution of poly(epihalohydrin)…comprising a polar organic solvent), through the inclusion of the ethylene glycol of Sierakowski, it would have been obvious to have mixed the two component together first then add it to the electroplating bath as the order of adding ingredients amounts to an obvious arrangement of formulating the plating bath (See MPEP 2144.04 IV C).
	Barbieri discloses that R1, R2, or R3 are a lower alkyl between 1 and 3 atoms, (ethyl and methyl as cited above) but fails to explicitly disclose where R1, R2, or R3 as recited s selected from the group consisting of unsubstituted alkyl having at least three carbon atoms, hydroxyalkyl, dihydroxyalkyl, phenyl, hydroxyphenyl, dihydroxyphenyl, benzyl, hydroxyphenylmethyl and dihydroxyphenylmethyl. 
prima facie obvious due to the close structural similarity between an alkyl with 1 or 2 carbon atoms, i.e. providing a homolog by the addition of a CH2 group, and thus an expectation that the compounds similar in structure will have similar properties. See MPEP 2144.09.

As to claim 44 and 45, the specific n and p values of Barbieri discloses N repeating units corresponds to A in the structural formula in col. 3 and P repeating units corresponds to B in the structural formula in col. 3, where A and B are both integers whose sum is from about 4 to 400, and a ration of A:B is at least about 1:5 - which is N:P to be 1:5 (col. 3 line 65). Thus, if assuming the minimum sum to equal 4 which has the required ratio n = 1 p = 3 the ratio of n/n+p is 0.25. Barbieri discloses any sum between 4 and 400 is appropriate so using n=3 p=l (sum = 4) ratio is “at least about 1:5 of 3:1 or 3 and n/n+p = 0.75 which falls within the instantly claimed ranges of claims 44 and 45. Thus, the conditions of the prior art overlap the instantly claimed values and thus prima facie obvious.

Claims 22, 23, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by Sierakowski, as applied to claims 20 and 34 respectively above, and further in view of Wang et al (US 2004/0249177 A1).
As to claims 22, 23, 36, and 37, Barbieri fail to explicitly disclose additional repeating units of residues of at least one alkylene oxide selected from the group is listed in instant claim 5.
	Wang discloses additional repeating units of residues of at least one alkylene oxide with cyclid amine groups and epichlorohydrin ([0031]) using ethylene oxide and propylene oxideunits 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated an alkylene oxide with EO/PO repeating units of Wang in the plating bath of Barbieri, as modified by Sierakowski, in order to provide a dual function compound and provide substantially planar copper layers and filling small features without forming voids (Wang [0032]).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 1 above, and further in view of Wang et al (US 2004/0249117 A1).
As to claim 15 and 16, Barbieri discloses the following concentration of the constituents of the electrolytic composition:
	Copper ions between 5 and 80 g/L (Example 1 col. 5 line 53 which falls within the instantly claimed range, col. 2 lines 26-28 which overlaps the instantly claimed range)
	An accelerator between 1 and 100 mg/L (example 1 col. 5 line 60 39 mg/L which falls within the instantly claimed range)
	A suppressor up to 4000 mg/L (example 1 col. 5 line 58 22 mg/L which falls within the instantly claimed range)
	The quaternized polyepihalohydrin between 1 and 100 mg/L (col. 5 line 62 13 mg/l).
	Barbieri discloses the acid “typically contain…about 180 to about 250 g/L sulfuric acid) and fails to discloses the concentration in a range of 5 to 80 g/L.

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a concentration of the acid as taught by Wang in the methods of plating the substrates of Barbieri, as modified by En, OR En, as modified by Barbieri, because lower concentrations are desired when plating with small apertures and thus prima facie obvious to have changes the concentration within the workable ranges. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barbieri, as modified by En, OR En, as modified by Barbieri, as applied to claim 6 above, and further in view of McDonald (US 3,591,520)
As to claim 19, Barbieri discloses forming the quaternized polyepihalohydrin via reaction in a suitable solvent.
	Barbieri, as modified by En, OR En, as modified by Barbieri, fails to explicitly disclose structure I is bonded to a terminal hydroxyl oxygen of an alcohol.

	Thus, it would have been obvious to one of ordinary skill in the art that the structure of the reaction of forming the quaternized polyepihalohydrin is bonded to a hydroxyl oxygen of an alcohol via the reaction in Barbieri as evidenced by McDonald when carrying out the reaction of forming quaternized polyepihalohydrins.


Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable Barbieri, as modified by Sierakowski, as applied to claim 34 above, and further in view of Rosenberg ( US 4,007,098).
As to claim 41, Barbieri discloses forming the quaternized polyepihalohydrin via reaction in a suitable solvent, such as an alcohol.
	Barbieri, as modified by Sierakowski, fails the solution of quaternized poly(epihalohydrin) comprising a polar organic solvent is prepared by a process comprising reacting poly(epihalohydrin) in said polar organic solvent with a tertiary amine.	
	Rosenberg discloses reaction to form a quaternized polyepihalohydrin wherein once formed is used/added to the electroplating bath as is (see example 1). Rosenberg further discloses other solvents, such as methanol, ethanol, and isopropanol are suitable to be used as such (col. 4 lines 65-68).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the solution of quaternized poly(epihalohydrin) comprising a polar organic solvent is prepared by a process comprising reacting poly(epihalohydrin) in said polar organic solvent with a tertiary amine as taught in Barbieri through the use of alcohol as a solvent in Barbieri as taught by 

As to claim 43, the specific n and p values of Barbieri discloses N repeating units corresponds to A in the structural formula in col. 3 and P repeating units corresponds to B in the structural formula in col. 3, where A and B are both integers whose sum is from about 4 to 400, and a ration of A:B is at least about 1:5 - which is N:P to be 1:5 (col. 3 line 65). Thus, if assuming the minimum sum to equal 4 which has the required ratio n = 1 p = 3 the ratio of n/n+p is 0.25. Barbieri discloses any sum between 4 and 400 is appropriate so using n=3 p=l (sum = 4) ratio is “at least about 1:5 of 3:1 or 3 and n/n+p = 0.75 which falls within the instantly claimed ranges of claims 67 and 68. Thus, the conditions of the prior art overlap the instantly claimed values and thus prima facie obvious.

Allowable Subject Matter
Claims 26, 33, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive. 
In response to Applicant’s arguments drawn towards the as amended claim limitations that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the Examiner does not contend that Barbieri fails to explicitly disclose R constituent groups to be other than ethyl or methyl. Rather, the rejection is based on providing homologs, i.e. additional CH2 groups, is prima facie obvious to try compounds, i.e. homologs, based on the expectation of close chemical and structural compounds are expect to have similar properties based on MPEP 2144.09. The difference between the prior art and instant claim language is a singular CH2 group.
In response to Applicant’s argument drawn towards the ratio as now claimed in dependent claims 43-45, Applicant appears to drawn unexpected results based on the instant specification. However, as noted above the ranges of Barbieri overlap the instantly claimed range. The specification sections cited by Applicant merely recite “preferable” situations but are not in compliance with MPEP 716.02 as they are not commensurate in scope with the instantly claimed range nor do they show results unexpected of the range.
In response to Applicant’s arguments that Barbieri discloses range outside the one instantly claimed, this argument is not persuasive as Barbieri disclose “at least about 1:5” which includes all ranges above the 0.1667 alluded to by Applicant.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 517-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/            Primary Examiner, Art Unit 1795